 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BERNARDOS GRAY, JR.,                                No. 2:17-cv-0213 WBS AC P
12                      Plaintiff,
13           v.                                          ORDER
14   CSP-SACRAMENTO, et al.,
15                      Defendants.
16

17           Plaintiff, a former state prisoner proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On October 8, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 18. Plaintiff has

23   not filed objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27           1. The findings and recommendations filed October 8, 2019 (ECF No. 18), are adopted in

28   full; and
                                                        1
 1          2. This action is dismissed without prejudice for failure to prosecute. See L.R. 183(b).

 2   Dated: October 29, 2019

 3

 4

 5   Gray0213.800

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
